          Case 1:19-cv-05641-VSB Document 41 Filed 03/30/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
RECOVERY EFFORT INC.,                 :
                                      :
                          Plaintiff,  :
                                      :                         19 Civ. 5641 (VSB) (KHP)
              - against -             :
                                      :
ZEICHNER ELLMAN & KRAUSE LLP,         :
WACHTEL MISSRY LLP, YOAV M.           :                         NOTICE OF MOTION
GRIVER, and WILLIAM B. WACHTEL,       :
                                      :
                          Defendants. :
---------------------------------x

       PLEASE TAKE NOTICE that upon the Declaration of Michael T. Sullivan, executed

on March 30, 2020, the accompanying memorandum of law, and all prior pleadings and

proceedings had herein, defendants Zeichner Ellman & Krause LLP and Yoav M. Griver

(together, the “ZEK Defendants”) will move before the Honorable Vernon S. Broderick, United

States District Judge, in Courtroom 518 of the Thurgood Marshall U.S. Courthouse located at 40

Foley Square, New York, New York, for an order, pursuant to Fed. R. Civ. P. 12(b)(6) and the

applicable statutes of limitations, dismissing the First Amended Complaint with prejudice and

for such other and further relief as is just and appropriate.


       PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s March 17, 2020

Order (ECF 40), any opposing affidavits and answering memoranda shall be served on or before

May 7, 2020, and any reply papers shall be served on or before May 28, 2020.
        Case 1:19-cv-05641-VSB Document 41 Filed 03/30/20 Page 2 of 2



Dated: New York, New York          SULLIVAN & WORCESTER LLP
       March 30, 2020


                                   By: /s/ Michael T. Sullivan
                                       Michael T. Sullivan
                                       Clark A. Freeman
                                       Anna Lea Setz
                                   1633 Broadway
                                   New York, New York 10019
                                   Telephone: (212) 660-3000
                                   Facsimile: (212) 660-3001
                                   msullivan@sullivanlaw.com
                                   cfreeman@sullivanlaw.com
                                   asetz@sullivanlaw.com

                                   Attorneys for Defendants
                                    Zeichner Ellman & Krause LLP
                                    and Yoav M. Griver




                                      2
